DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-11, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,10,25 the prior art fails to disclose receive a single downlink control information (DCI) message from the first TRP that schedules a transport block from both the first TRP and a second TRP, wherein the single DCI provides a first transmission configuration (TCI) for the first TRP and a second TCI for the second TRP; and
receive separate transmissions of the transport block according to the first TCI
from the first TRP and according to the second TCI from the second TRP that have a same hybrid automatic repeat request (HARQ) identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters:
Yu et al.( US Pub.2019/0103908; Method for Uplink Beam Indication For Wireless Communication System with beamforming);
John Wilson et al. (US Pat. 10,707,923;  Dynamic Transmission Configuration Indication State Updating). 
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, applicant is required to explain whether “an apparatus” on line 1 is the same with “a wireless device” on line 2 ? if they are different, is “ an apparatus” on line 1 and “ a first TRP” on line 3 different ? According to the specification on par[0126], page 33; “a Wireless device is configured to receive a TCI table from a first TRP and another TCI table from a second TRP”. Applicant needs to explain what “an apparatus” is referred to.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413